DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV US-20170202608-A1 in view of Horvath US-20100198200-A1.
With respect to claim 1, although Shelton teaches an electrosurgical device, comprising: a housing (Shelton 0123 Fig. 1 148); an elongate shaft extending from the housing (Shelton 0123 Fig. 1 110); an end effector operatively connected to a distal end of the elongate shaft (Shelton 0123 Fig. 1 112), the end effector including first and second jaws movable between an open position, in which the first and second jaws are spaced apart from one another, and a closed position, in which the first and second jaws cooperate to grasp tissue therebetween (Shelton 0123 Fig. 1 114 and 116), the end effector including an electrode configured to conduct radio frequency (RF) energy to tissue in contact therewith 
However, in the same field of endeavor Horvath teaches an electro-luminescent (EL) material (Horvath 0039). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device’s light indicator of Shelton with the electro-luminescent indicator of Horvath because it is a strong, flexible, and energy efficient form of light emitting indicator. 
With respect to claim 2, although Shelton in view of Horvath as above teach every element of claim 1, they fail to teach and EL wire or tape.
However, in the same field of endeavor Horvath further teaches wherein the EL material includes at least one of an EL Wire (Horvath 0039) and an EL tape. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device’s light indicator of Shelton with the electro-luminescent indicator of Horvath because it is a strong, flexible, and energy efficient form of light emitting indicator.
With respect to claim 3, although Shelton in view of Horvath as above teach every element of claim 1, they fail to teach the light output configuration.
However, in the same field of endeavor Shelton further teaches wherein the light output is configured to be at least one of turned on and off (Shelton 0222), rhythmically pulse, and illuminate in one or more pre-set colors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify  the electrosurgical device’s light indicator of Shelton in view of Horvath with the output configuration of Horvath in order to clearly indicate the status of the device.
With respect to claim 4, although Shelton in view of Horvath as above teach every element of claim 1, they fail to teach if energy is being applied to the electrode contacting the tissue.

With respect to claim 5, although Shelton in view of Horvath as above teach all of the elements of claim 1, they fail to teach monopolar, bipolar, active, and return electrodes.
However, in the same field of endeavor, Shelton further teaches wherein the electrode includes at least one of a monopolar electrode (Shelton 0247) and a bipolar electrode assembly including an active electrode (Shelton 0226 Fig. 37 806a) and a return electrode (Shelton 0227 Fig. 37 806b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device of Shelton in view of Horvath with the electrode configuration of Shelton so that the device can apply both monopolar and bipolar forms of radiofrequency energy to the tissue and thereby take advantage of a greater frequency range which may be necessary to avoid unwanted muscle or nerve stimulation. 
With respect to claim 6, although Shelton in view of Horvath as above teach all of the elements of claim 1, they fail to teach an end effector impedance sensor. 
However, in the same field of endeavor Shelton further teaches comprising a sensor in the end effector configured to measure impedance of the tissue contacted by the electrode (Shelton 0266 and 0267 Fig. 45 1116a and 1116b). Therefore, it would have been obvious to one of ordinary skill in the art 
With respect to claim 7 although Shelton in view of Horvath as above teach all of the elements of claim 6, they fail to teach an indicator of tissue contact using impedance. 
However, in the same field of endeavor Shelton further teaches wherein the at least one status includes whether - 26 -Attorney Docket No.: END9098USNP1 (047364-420F01US) tissue contacted by the electrode has been sealed by energy conducted thereto such that a low measured impedance indicates that the tissue is unsealed and a high measured impedance indicates that the tissue is sealed (Shelton 0215 0229 Fig. 37 812). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device of Shelton in view of Horvath with the impedance dependent tissue seal status indicator of Shelton in order to ensure the electrodes are properly contacting the tissue before they are energized.
With respect to claim 8 although Shelton in view of Horvath as above teach all of the elements of claim 1, they fail to teach wherein the material is configured to receive energy from at least one of the RF energy of the end effector and a sub-therapeutic electrical signal in the electrosurgical device.
However, in the same field of endeavor Shelton further teaches wherein the material is configured to receive energy from at least one of the RF energy (Shelton 0223 Fig. 37 804) of the end effector and a sub-therapeutic electrical signal in the electrosurgical device (Shelton 0342 Fig. 65 1604). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device of Shelton in view of Horvath with an indicator material configured to receive RF or sub-therapeutic electrical signals in order to power the indicator during device use.
With respect to claim 9 although Shelton in view of Horvath as above teach all of the elements of claim 1, However, in the same field of endeavor Horvath further teaches comprising an actuator configured to control the EL material (Horvath 0067 Fig. 6a 662). Therefore, it would have been obvious 
With respect to claim 10 although Shelton in view of Horvath as above teach all of the elements of claim 1, they fail to teach how the EL material is configured to be controlled by RF energy.
However, in the same field of endeavor Shelton further teaches wherein the EL material is configured to be controlled by at least one of an amount of RF energy (Shelton 0223 Fig. 37 804)  applied to the end effector and a sound in an operating room environment in which the electrosurgical device is used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device of Shelton in view of Horvath with the RF energy controlled indicator material of Shelton in order to power the indicator while the device is in use.
With respect to claim 17, although Shelton teaches a surgical method, comprising: positioning an end effector of an electrosurgical device in contact with tissue (Shelton 0005), the end effector being coupled to a distal end of an elongate shaft of the surgical device (Shelton 0123 Fig. 1 112); and actuating the electrosurgical device to deliver energy to the tissue (Shelton 0235 Fig. 37 826) light assembly on the electrosurgical device displaying variable real-time information about at least one of an actuation state of the electrosurgical device and a condition of the tissue in contact with the end effector (Shelton 0205). It fails to teach the electro-luminescent material.
However, in the same field of endeavor Horvath teaches with an electro- luminescent (EL) light assembly (Horvath 0039). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device’s light indicator of Shelton with the electro-luminescent indicator of Horvath because it is a strong, flexible, and energy efficient form of light emitting indicator.
With respect to claim 18, although Shelton in view of Horvath as above teach all of the elements of claim 17 they fail to teach delivering energy to seal the tissue.

With respect to claim 19, although Shelton in view of Horvath as above teach all of the elements of claim 18, they fail to teach impedance measurement to detect tissue seal.
However, in the same field of endeavor Shelton further teaches wherein the EL light assembly indicating the tissue is sealed further includes the end effector measuring impedance of the tissue such that a low measured impedance indicates that the tissue is unsealed and a high measured impedance indicates that the tissue is sealed (Shelton 0215). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device of Shelton in view of Horvath with the impedance measurement of Shelton in order to detect if the tissue has been sealed by the device.
Claim 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV US-20170202608-A1 in view of Horvath US-20100198200-A1 further in view of Zemlok US-20170245854-A1.
With respect to claim 11, although Shelton in view of Horvath as above teach all elements of claim 1, they fail to claim a phosphor material powered by RF current.
However, in the same field of endeavor Zemlok teaches wherein the EL material includes a phosphor  (Zemlok 0204 Fig 34 912)  material configured to glow when exposed to alternating current of the RF energy (Zemlok 0108). Therefore, it would have been obvious to one of ordinary skill in the art .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV US-20170202608-A1 in view of Horvath US-20100198200-A1 further in view of Chaturvedi US-20190046220-A1.
With respect to claim 12, although Shelton teaches an electrosurgical device, comprising: a housing (Shelton 0123 Fig. 1 148); an elongate shaft extending from the housing (Shelton 0123 Fig. 1 110); an end effector coupled to a distal end of the elongate shaft (Shelton 0123 Fig. 1 112), the end effector being configured to deliver energy to tissue in contact with the end effector (Shelton 0123 Fig. 1 112); light assembly being configured to display variable real-time information about at least one of an operation of the end effector (Shelton 0205) and a condition of tissue in contact with the end effector, it fails to teach an electro-luminescent light assembly disposed on the external surface of the end effector.
However, in the same field of endeavor Horvath and an electro-luminescent (EL) light assembly, the EL (Horvath 0039) and Chaturvedi teaches positioned at least partially on an external surface of the end effector (Chaturvedi 0031 Fig. 3 110). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device’s indicator of Shelton with the electro-luminescent material of Horvath and placing the light emitting element on the working end as in Chaturvedi in order to benefit from the flexible, strong, and efficiency of electro-luminescent material and to allow the user to visualize the indicator as they perform the procedure. 
With respect to claim 13, although Shelton in view of Horvath and further in view of Chaturvedi teach all of the elements of claim 12, they fail to teach the light assembly configuration.
However, in the same field of endeavor Shelton further teaches wherein the EL light assembly is configured to be at least one of turned on and off (Shelton 0222), rhythmically pulse, and illuminate in .
Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV US-20170202608-A1 in view of Horvath US-20100198200-A1 further in view of Chaturvedi US-20190046220-A1 further in view of Plaven US-20140104070-A1.
With respect to claim 14, although Shelton in view of Horvath further in view of Chaturvedi as above teach all of the elements of claim 12, they fail to teach indicator brightness changing as status of the device.
However, in the same field of endeavor Plaven teaches wherein the EL light assembly is electrically connected in parallel with tissue in contact with the end effector such that a brightness (Plaven 0047) of the EL light assembly increases as energy is applied to seal the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify  the electrosurgical device’s light emitting indicator of Shelton in view of Horvath in view of Chaturvedi with the variable brightness of Plaven in order to allow the user to be aware of the state of the surgical device.
With respect to claim 15, although Shelton in view of Horvath further in view of Chaturvedi as above teach all of the elements of claim 12, they fail to teach indicator brightness changing as status of the device.
However, in the same field of endeavor Plaven teaches wherein the EL light assembly is electrically connected in series with tissue in contact with the end effector such that a brightness (Plaven 0047) of the EL light assembly decreases as energy is applied to the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV US-20170202608-A1 in view of Horvath US-20100198200-A1 further in view of Farlow US-20200038125-A1.
With respect to claim 20, although Shelton in view of Horvath as above teach all of the elements of claim 17, they fail to teach the mode status indicator. 
However, in the same field of endeavor Farlow teaches further comprising switching the electrosurgical device between a monopolar mode and a bipolar mode such that the EL light assembly indicates which mode is currently selected (0041 Fig. 3A 166). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify  the electrosurgical device of Shelton in view of Horvath with the mode indicator of Farlow in order to allow the user to know when they device was operating in bipolar and monopolar modes. 
Conclusion





 




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GLOTH whose telephone number is (571)272-8869.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794